CASANUEVA, Judge.
We reverse the summary denial of Earl Clyde Jackson’s motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850 and remand with directions to grant his motion for voluntary dismissal without prejudice. See Hutchinson v. State, 921 So.2d 780, 781 (Fla. 1st DCA 2006). Because the time for filing a timely postconviction motion expired while this appeal was pending, the postconviction court shall allow Mr. Jackson thirty days after the issuance of the mandate in this case to refile his postcon-viction motion. See Hampton v. State, 949 So.2d 1197, 1199 (Fla. 4th DCA 2007). If a motion has already been refiled, the court shall consider and rule on that motion.
Reversed and remanded with directions.
ALTENBERND and BLACK, JJ., Concur.